Case 1:19-cv-01355-CMH-TCB Document 74 Filed 03/26/21 Page 1 of 6 PageID# 665



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

Jeremy P. Defour,
       Plaintiff,

V.                                                                    I:19cvl355(CMH/TCB)

K9 Officer Jones,^ a!..
       Defendants.


                            MEMORANDUM OPINION & ORDER


       Under consideration is a motion for summary judgment filed by defendant Michael

Brooks, M.D.("Dr. Brooks" or "defendant"), in this civil rights action filed by Virginia state

prisoner Jeremy Defour.         Dkt. Nos. 48-50. In this suit, plaintiff claims that he was injured

by a canine while incarcerated at Sussex II State Prison("SUSP")and that he was later provided

inadequate medical attention by Dr. Brooks.'^Dkt. No. 1. In his motion. Dr. Brooks argues

that the summary judgment record demonstrates that he was not deliberately indifferent to

plaintiffs medical needs and therefore cannot be held liable in this suit. S^ Dkt. Nos. 48-50.

Plaintiff opposes the motion.       Dkt. No. 57. For the reasons explained below, it is clear that

Dr. Brooks is entitled to the entry ofjudgment in his favor.

                                           I. Background

       The record reflects as follows.^ At all relevant times, plaintiff was a prisoner at SUSP,

where, at all relevant times. Dr. Brooks served as the medical director pursuant to a contract with



^ This Memorandum Opinion & Order addresses only Dr. Brooks's motion and does not address
the motion for summary judgment filed by the defendants plaintiff claims were responsible for
his dog bite wounds. That motion,^Dkt. No. 58,remains under consideration at this time.

^ The factual record is derived from plaintiffs verified complaint("Compl.")[Dkt. No. 1], the
affidavit and exhibits supplied by Dr. Brooks (respectively "Brooks Aff." and "Exh.")[Dkt. No.
Case 1:19-cv-01355-CMH-TCB Document 74 Filed 03/26/21 Page 2 of 6 PageID# 666



Armor Correctional Health Services, Inc. Compl. H 8; Brooks Aff.^ 1. On October 12, 2018, at

approximately 7:00 p.m., plaintiff was involved in a physical altercation with another inmate.

Compl. H 38. Two correctional officers—"K9 Officer Jones" and "K9 Officer Franklin"—

responded to the scene. Id at ^ 40. One of the canine units bit plaintiff several times, causing

wounds to plaintiffs groin and buttocks. Id at ^ 56.

       After the altercation, plaintiff was escorted to a different area in the prison, where an

unknown individual photographed plaintiffs wounds after a prison lieutenant "poured water on

[them]." Id at H 57. Plaintiff was then escorted to the segregation unit, where he informed staff

members that he was in pain. Id at 61. These individuals instructed plaintiff to fill out a "sick

call request," which plaintiff did on October 13 and 15, 2018. Id at      63,65.

       On October 22, 2018, plaintiff refused to attend a nurse sick call appointment. Brooks

Aff. H 17. Three days later, plaintiff was seen in the medical clinic by Dr. Brooks. Id at H 18.

That day, plaintiff presented with intestinal problems and dog bites. Id The parties dispute the

level of attention Dr. Brooks paid to this latter issue. Plaintiff, for one, claims that Dr. Brooks

conducted no physical examination ofthe wounds and merely inquired when plaintiff had

sustained them. PI. Aff. fli 5,9. According to plaintiff. Dr. Brooks then stated that "after two

weeks dog bites should be well healed." Compl. at ^ 77. Defendant, meanwhile, states that his

examination of plaintiff"revealed [plaintiff] had six dog bites that... were all well healed [and

did not require any further treatment]." Brooks Aff.^ 18. What is not disputed is that at this

appointment, based on the dog bites. Dr. Brooks ordered a tetanus booster for plaintiff. Id

        At the time of the October 25 appointment, plaintiff had a preexisting prescription for the

non-narcotic analgesic Percogesic. Id at K 14. Between October 14, 2018 and October 31,2018,


49], and the affidavit plaintiff submitted in opposition to the motion for summary judgment("PI.
Aff.")[Dkt. No. 57].
Case 1:19-cv-01355-CMH-TCB Document 74 Filed 03/26/21 Page 3 of 6 PageID# 667



plaintiff availed himself ofthe pain medication only sixteen times out of a possible thirty-nine.

Id at 1120.

                                     II. Standard of Review


       "The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed.

R. Civ. P. 56(a). "A dispute is genuine if a reasonable jury could return a verdict for the

nonmoving party," and "[a] fact is material if it might affect the outcome ofthe suit under the

goveming law." Varietv Stores v. Wal-Mart Stores. Inc.. 888 F.3d 651,659(4th Cir. 2018).

Once the moving party has met its burden to show that it is entitled to judgment as a matter of

law, the nonmoving party "must show that there is a genuine dispute of material fact for trial ...

by offering sufficient proof in the form of admissible evidence." Id (quoting Guessous v.

Fairview Prop. Inv'rs.. LLC.828 F.3d 208,216(4th Cir. 2016)). In evaluating a motion for

summary judgment, a district court should consider the evidence in the light most favorable to

the nonmoving party and draw all reasonable inferences from those facts in favor of that party.

United States v. Diebold. Inc.. 369 U.S. 654,655 (1962).

                                           III. Analysis

       Plaintiff levies only one claim against Dr. Brooks: that the doctor violated his rights

under the Eighth Amendment by offering inadequate medical attention to his dog bite wounds.

An inmate's Eighth Amendment protections against cruel and unusual punishment include a

right to the medical care necessary to address his serious medical needs. Estelle v. Gamble.429

U.S. 97,103-04(1976). Indeed, a prison official's "deliberate indifference to an inmate's

serious medical needs constitutes cruel and unusual punishment under the Eighth Amendment."

Jackson v. Liehtsev. 775 F.3d 170, 178 (4th Cir. 2014).
Case 1:19-cv-01355-CMH-TCB Document 74 Filed 03/26/21 Page 4 of 6 PageID# 668



        To prove an Eighth Amendment violation based on prison medical care, then, a prisoner-

plaintiff must prove first that the condition he suffered from is or was "serious." To do so, he

must demonstrate that his condition is or was "one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor's attention." Iko v. Shreve. 535 F.Sd 225, 241 (4th Cir. 2008).

        Then, to demonstrate that the defendant acted with deliberate indifference, the plaintiff

must show that the defendant knew of and disregarded an excessive risk to the plaintiffs health

or safety. Farmer v. Brennan. 511 U.S. 825,837(1994). Accordingly, in an Eighth Amendment

claim such as the one at issue, the relevant inquiry is not whether a defendant has abided by

every prevailing medical standard in his or her treatment of a plaintiff; instead, a reviewing court

is to consider whether the defendant affirmatively ignored a significant risk to the plaintiffs

safety. See Slonaker v. Kennedv. No. 2:18-cv-1173,2021 WL 458005, at *8(S.D. W. Va. Feb.

9, 2021)("[T]he record does not suggest that [the defendant's] decisions fell below a

professional standard of care. But even if they did, such malpractice is not sufficient for an

Eighth Amendment deliberate indifference claim under § 1983.")(citing Estelle. 420 U.S. at

106).

        Here, even assuming arguendo that plaintiffs dog bite wounds constituted a "serious

medical need," the evidence at summary judgment makes abundantly clear that Dr. Brooks was

not deliberately indifferent to that need. Indeed, Dr. Brooks inquired as to the origin of

plaintiffs dog bite wounds, asking plaintiff how long before the medical appointment he had

been bitten. Although the parties dispute whether defendant engaged in a physical examination

of plaintiffs injuries, it is undisputed that, in response to the dog bite wounds. Dr. Brooks

ordered a tetanus booster shot on plaintiffs behalf.
Case 1:19-cv-01355-CMH-TCB Document 74 Filed 03/26/21 Page 5 of 6 PageID# 669



       Even construing the record in the light most favorable to plaintiff and assuming Dr.

Brooks did not physically examine plaintiffs dog bite wounds, it is clear that, by ordering

plaintiff a tetanus booster, he foreclosed himself from constitutional liability. Cf Vance v.

ShearimNo. ELH-14-272,201 WL 433666, at *18(D. Md. Jan. 30, 3015)(finding medical

defendants who provided prisoner-plaintiff ointment for a rash but did not examine the rash were

not deliberately indifferent to plaintiffs needs); Odighizuwa v. Williams. No. 7:06-cv-168, 2006

WL 840327(W.D. Va. Mar. 30, 2006)(finding plaintiff failed to state deliberate indifference

claim where doctor prescribed plaintiff anti-inflammatory medication for ear pain without

physically examining plaintiffs ear itself).

       Indeed, it is clear that Dr. Brooks did not "disregard" plaintiffs condition; he proactively

ordered a vaccination to ensure that plaintiff did not face complications from his injuries in the

future. He did so cognizant of the fact that plaintiff already possessed a pain medication

prescription. Plaintiffs claim, then, is best described as one based on a difference of opinion

between doctor and patient. And although Dr. Brooks's chosen course of treatment may not

have satisfied plaintiff, this will not support a constitutional claim. See, e.g.. Cabbagestalk v.

Hardin. No. 5:13-cv-2974-RMG,2014 WL 2881930, at *7(D.S.C. June 25, 2014)("Plaintiff

may disagree with the amount oftreatment he received or may object to the medical staffs

attitude towards him, such allegations do not constitute a constitutional violation.").

                                    IV. Conclusion and Order


       At base, viewdng the summary judgment record in the light most favorable to plaintiff,

this is a case in which plaintiff may well have received less attention than he would have liked

and even care of a quality he deemed inadequate. The very same record, however, undeniably

demonstrates that plaintiff received a tetanus shot and had pain medication available to him—
Case 1:19-cv-01355-CMH-TCB Document 74 Filed 03/26/21 Page 6 of 6 PageID# 670



medication he routinely declined to avail himself of. The Court thus concludes that, as a matter

of law. Dr. Brooks did not violate plaintiffs Eighth Amendment rights and is entitled to

judgment in his favor. Cf Edwards v. Proctor. No. 2:06cv89,2009 WL 87011, at *6(N.D. W.

Va. Jan. 12, 2009)(denying relief where plaintiff"may have received bad care, but he did

receive care")(citing Holmes v. Sheahan. 930 F.2d 1196(7th Cir. 1991)).

       For these reasons, defendant Dr. Brooks's Motion for Summary Judgment [Dkt. No.48]

is GRANTED,and it is hereby

       ORDERED thatjudgment be and is entered in favor of defendant Dr. Brooks.



       The Clerk is directed, pursuant to Fed. R. Civ. P. 58, to enter final judgment in favor of

defendant Michael Brooks, M.D., and to forward copies of this Order to plaintiff, pro se, and

counsel of record for defendants.




Entered this        day of               .          2021.




Alexandria, Virginia                                        United States District Judge
